144 Ga. App. 835 (1978)
243 S.E.2d 97
PARROTT
v.
THE STATE.
54969.
Court of Appeals of Georgia.
Submitted January 3, 1978.
Decided February 16, 1978.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Donald J. Stein, Assistant District Attorneys, for appellee.
SMITH, Judge.
Parrott appeals his armed robbery conviction, enumerating only the general grounds plus one special ground concerning the admission of certain testimony. Finding no reversible error, we affirm.
1. The record reveals testimony by the victim positively identifying Parrott as the perpetrator, and there is further evidence corroborating the victim's account of the alleged robbery. Despite Parrott's sharply contrasting account of the incident, whom to believe was the jury's decision. The evidence authorizing the verdict, we will not disturb it on appeal. Burrell v. State, 140 Ga. App. 900 (1) (232 SE2d 172) (1977).
2. A particular question asked by the assistant district attorney was objected to on relevancy grounds; the objection was sustained; the assistant district attorney asked the question again; and the witness answered it. No objection was interposed the second time, and there was no motion to strike the answer or grant a mistrial. Without intimating approval of the assistant district attorney's persistence in the face of a sustained objection, we nevertheless must hold that this admission of testimony, without request for any action by the court, presents nothing for review. Allen v. State, 235 Ga. 709, 715 (221 SE2d 405) (1975).
Judgment affirmed. Deen, P. J., and Banke, J., concur.